UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-51757 REGENCY ENERGY PARTNERS LP (Exact name of registrant as specified in its charter) DELAWARE 16-1731691 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1700 PACIFIC AVENUE, SUITE 2900 DALLAS, TX 75201 (Address of principal executive offices) (Zip Code) (214) 750-1771 (Registrant’s telephone number, including area code) NONE (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.þYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer, accelerated filer, and small reporting company” in Rule 12b-2 of the Exchange Act. (Check one): þLarge accelerated filero Accelerated filero Non-accelerated filer (Do not check if a smaller reporting company) oSmaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).oYesþNo The issuer had 54,796,675 common units,7,276,506 Class D common units, and19,103,896 subordinated units outstanding as of August 4, Page PART I — FINANCIAL INFORMATION Item 1.Financial Statements 1 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3.Quantitative and Qualitative Disclosures About Market Risk 26 Item 4.Controls and Procedures 27 PART II — OTHER INFORMATION Item 1.Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 6.Exhibits 27 Exhibit 10.1Consulting Service Agreement with William E. Joor III Exhibit 12-1Computation of Ratio of Earnings to Fixed Charges Exhibit 31-1Rule 13a-14(a)/15d-14(a) Certification of CEO Exhibit 31-2Rule 13a-14(a)/15d-14(a) Certification of CFO Exhibit 32-1Section 1350 Certification of CEO Exhibit 32-2Section 1350 Certification of CFO Exhibit 99.1Regency GP LP Consolidated Balance Sheet as of June 30, 2008 i Introductory Statement References in this report to the “Partnership,” “we,” “our,” “us” and similar terms, when used in a historical context, refer to Regency Energy Partners LP, or the Partnership, and to Regency Gas Services LLC, all the outstanding member interests of which were contributed to the Partnership on February 3, 2006, and its subsidiaries.When used in the present tense or prospectively, these terms refer to the Partnership and its subsidiaries.We use the following definitions in this quarterly report on Form 10-Q: Name Definition or Description ASC ASC Hugoton LLC, an affiliate of GECC Bbls/d Barrels per day Bcf One billion cubic feet Bcf/d One billion cubic feet per day BTU A unit of energy needed to raise the temperature of one pound of water by one degree Fahrenheit CDM CDM Resource Management LLC CERCLA Comprehensive Environmental Response, Compensation and Liability Act DOT U.S. Department of Transportation EIA Energy Information Administration EnergyOne FrontStreet EnergyOne LLC El Paso El Paso Field Services, LP EPA Environmental Protection Agency FASB Financial Accounting Standards Board FERC Federal Energy Regulatory Commission FrontStreet FrontStreet Hugoton LLC GAAP Accounting principles generally accepted in the United States GE General Electric Company GE EFS General Electric Energy Financial Services, a unit of GECC, combined with Regency GP Acquirer LP and Regency LP Acquirer LP GECC General Electric Capital Corporation, an indirect wholly owned subsidiary of GE General Partner Regency GP LP, the general partner of the Partnership, or Regency GP LLC, the general partner of Regency GP LP, which effectively manages the business and affairs of the Partnership GSTC Gulf States Transmission Corporation HLPSA Hazardous Liquid Pipeline Safety Act IRS Internal Revenue Service LIBOR London Interbank Offered Rate MMbtu One million BTUs MMbtu/d One million BTUs per day MMcf One million cubic feet MMcf/d One million cubic feet per day MQD Minimum Quarterly Distribution Nexus Nexus Gas Holdings, LLC NOE Notice of Enforcement NGA Natural Gas Act of 1938 NGLs Natural gas liquids NGPA Natural Gas Policy Act of 1978 NGPSA Natural Gas Pipeline Safety Act of 1968, as amended NPDES National Pollutant Discharge Elimination System Nasdaq Nasdaq Stock Market, LLC NYMEX New York Mercantile Exchange OSHA Occupational Safety and Health Act Partnership Regency Energy Partners LP Pueblo Pueblo Midstream Gas Corporation RCRA Resource Conservation and Recovery Act RGS Regency Gas Services LLC RIGS Regency Intrastate Gas LLC SEC Securities and Exchange Commission SFAS Statement of Financial Accounting Standard Sonat Southern Natural Gas Company TCEQ Texas Commission on Environmental Quality Tcf One trillion cubic feet Tcf/d One trillion cubic feet per day TRRC Texas Railroad Commission ii Cautionary Statement about Forward-Looking Statements Certain matters discussed in this report include “forward-looking” statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.Forward-looking statements are identified as any statement that does not relate strictly to historical or current facts.Statements using words such as “anticipate,” “believe,” “intend,” “project,” “plan,” “expect,” “continue,” “estimate,” “goal,” “forecast,” “may” or similar expressions help identify forward-looking statements.Although we believe our forward-looking statements are based on reasonable assumptions and current expectations and projections about future events, we can not give assurances that such expectations will prove to be correct.Forward-looking statements are subject to a variety of risks, uncertainties and assumptions including without limitation the following: · changes in laws and regulations impacting the midstream and compression sectors of the natural gas industry; · the level of creditworthiness of our counterparties and customers; · our ability to access the debt and equity markets; · our use of derivative financial instruments to hedge commodity and interest rate risks; · the amount of collateral required to be posted from time to time in our transactions; · changes in commodity prices, interest rates, demand for our services; · weather and other natural phenomena; · industry changes including the impact of consolidations and changes in competition; · our ability to obtain required approvals for construction or modernization of our facilities and the timing of operations of such facilities; and · the effect of accounting pronouncements issued periodically by accounting standard setting boards. If one or more of these risks or uncertainties materialize, or if underlying assumptions prove incorrect, our actual results may differ materially from those anticipated, estimated, projected or expected. Each forward-looking statement speaks only as of the date of the particular statement and we undertake no obligation to update or revise any forward-looking statement, whether as a result of new information, future events or otherwise. iii Part1-Financial Information Item 1. Financial Statements Regency Energy Partners LP Condensed Consolidated Balance Sheets (in thousands except unit data) June 30, 2008 December 31, 2007* (Unaudited) ASSETS Current Assets: Cash and cash equivalents $ 29,985 $ 32,971 Restricted cash 10,050 6,029 Trade accounts receivable, net of allowance of $242 in 2008 and $61 in 2007 29,303 16,487 Accrued revenues 200,078 117,622 Related party receivables 493 61 Assets from risk management activities 9,305 - Other current assets 9,637 6,723 Total current assets 288,851 179,893 Property, plant and equipment Gas plants and buildings 138,688 134,300 Gathering and transmission systems 1,291,859 780,761 Other property, plant and equipment 149,127 105,399 Construction-in-progress 113,731 33,552 Total property, plant and equipment 1,693,405 1,054,012 Less accumulated depreciation (181,480 ) (140,903 ) Property, plant and equipment, net 1,511,925 913,109 Other Assets: Intangible assets, net of accumulated amortization of $15,216 in 2008 and $8,929 in 2007 209,098 77,804 Long-term assets from risk management activities 9,362 - Other, net of accumulated amortization of debt issuance costs of $3,869 in 2008 and $2,488 in 2007 18,075 13,529 Goodwill 265,784 94,075 Total other assets 502,319 185,408 TOTAL ASSETS $ 2,303,095 $ 1,278,410 LIABILITIES & PARTNERS' CAPITAL Current Liabilities: Trade accounts payable $ 65,583 $ 48,904 Accrued cost of gas and liquids 162,420 96,026 Related party payables - 50 Escrow payable 10,050 6,029 Liabilities from risk management activities 76,016 37,852 Other current liabilities 24,711 9,397 Total current liabilities 338,780 198,258 Long-term liabilities from risk management activities 40,461 15,073 Other long-term liabilities 15,963 15,393 Long-term debt 1,162,500 481,500 Minority interest in consolidated subsidiary 7,464 4,893 Commitments and contingencies Partners' Capital: Common units (46,602,000 and 41,283,079 units authorized; 45,769,948 and 40,514,895 units issued and outstanding at June 30, 2008 and December 31, 2007) 562,458 490,351 Class D common units (7,276,506 units authorized, issued and outstanding at June 30, 2008) 223,015 - Class E common units (4,701,034 units authorized, issued and outstanding at December 31, 2007) - 92,962 Subordinated units (19,103,896 units authorized, issued and outstanding at June 30, 2008 and December 31, 2007) (3,716 ) 7,019 General partner interest 18,798 11,286 Accumulated other comprehensive loss (62,628 ) (38,325 ) Total partners' capital 737,927 563,293 TOTAL LIABILITIES AND PARTNERS' CAPITAL $ 2,303,095 $ 1,278,410 See accompanying notes to condensed consolidated financial statements * Recast to reflect an acquisition accounted for in a manner similar to a pooling of interests. 1 Regency Energy Partners LP Condensed Consolidated Statements of Operations Unaudited (in thousands except unit data and per unit data) Three Months Ended Six Months Ended June 30, 2008 June 30, 2007 * June 30, 2008 June 30, 2007 * REVENUES Gas sales $ 362,769 $ 195,870 $ 599,462 $ 363,253 NGL sales 126,521 83,236 235,020 146,777 Gathering, transportation and other fees, including related party amounts of $935, $431, $1,926 and $784 70,175 19,196 132,161 39,074 Net realized and unrealized loss from risk management activities (32,760 ) (2,625 ) (46,417 ) (2,710 ) Other 20,000 7,153 31,714 12,862 Total revenues 546,705 302,830 951,940 559,256 OPERATING COSTS AND EXPENSES Cost of sales, including related party amounts of $844, $7,755, $1,247 and $13,173 446,687 249,760 760,276 461,698 Operation and maintenance 32,516 11,972 61,361 22,897 General and administrative 13,925 19,093 24,809 25,944 Loss on asset sales, net 442 532 468 2,339 Management services termination fee - - 3,888 - Transaction expenses 147 - 534 - Depreciation and amortization 26,476 12,703 48,216 24,130 Total operating costs and expenses 520,193 294,060 899,552 537,008 OPERATING INCOME 26,512 8,770 52,388 22,248 Interest expense, net (16,782 ) (15,961 ) (32,188 ) (30,846 ) Other income and deductions, net 132 170 332 282 Minority interest 69 (17 ) (3 ) (17 ) INCOME (LOSS) BEFORE INCOME TAXES 9,931 (7,038 ) 20,529 (8,333 ) Income tax expense (benefit) (41 ) 225 209 225 NET INCOME (LOSS) $ 9,972 $ (7,263 ) $ 20,320 $ (8,558 ) General partner's interest in current period net income (loss), including IDR 336 (152 ) 1,069 (177 ) Beneficial conversion feature for Class C common units - - - 1,385 Beneficial conversion feature for Class D common units 1,866 - 3,425 - Limited partners' interest in net income (loss) $ 7,770 $ (7,111 ) $ 15,826 $ (9,766 ) Basic and diluted earnings per unit: Amount allocated to common and subordinated units $ 7,770 $ (7,425 ) $ 15,826 $ (10,080 ) Weighted average number of common and subordinated units outstanding 62,174,317 47,151,689 60,701,912 44,767,568 Income (loss) per common and subordinated unit $ 0.12 $ (0.16 ) $ 0.26 $ (0.23 ) Distributions per unit $ 0.42 $ 0.38 $ 0.82 $ 0.75 Amount allocated to Class B common units $ - $ - $ - $ - Weighted average number of Class B common units outstanding - - - 1,314,733 Income per Class B common unit $ - $ - $ - $ - Distributions per unit $ - $ - $ - $ - Amount allocated to Class C common units $ - $ - $ - $ 1,385 Total number of Class C common units outstanding - - - 2,857,143 Income per Class C common unit due to beneficial conversion feature $ - $ - $ - $ 0.48 Distributions per unit $ - $ - $ - $ - Amount allocated to Class D common units $ 1,866 $ - $ 3,425 $ - Total number of Class D common units outstanding 7,276,506 - 7,276,506 - Income per Class D common unit due to beneficial conversion feature $ 0.26 $ - $ 0.47 $ - Distributions per unit $ - $ - $ - $ - Amount allocated to Class E common units $ - $ 314 $ - $ 314 Total number of Class E common units outstanding 4,701,034 4,701,034 4,701,034 4,701,034 Income per Class E common unit $ - $ 0.07 $ - $ 0.07 Distributions per unit $ - $ 0.24 $ - $ 0.24 See accompanying notes to condensed consolidated financial statements * Recast to reflect an acquisition accounted for in a manner similar to a pooling of interests. 2 Regency Energy Partners LP Condensed Consolidated Statements of Comprehensive Loss Unaudited (in thousands) Three Months Ended Six Months Ended June 30, 2008 June 30, 2007 * June 30, 2008 June 30, 2007 * Net income (loss) $ 9,972 $ (7,263 ) $ 20,320 $ (8,558 ) Hedging amounts reclassified to earnings 15,166 2,870 25,602 2,816 Net change in fair value of cash flow hedges (47,071 ) (8,933 ) (49,905 ) (21,378 ) Comprehensive loss $ (21,933 ) $ (13,326 ) $ (3,983 ) $ (27,120 ) See accompanying notes to condensed consolidated financial statements * Recast to reflect an acquisition accounted for in a manner similar to a pooling of interests. 3 Regency Energy Partners LP Condensed Consolidated Statements of Cash Flows Unaudited (in thousands) Six Months Ended June 30, 2008 June 30, 2007 * OPERATING ACTIVITIES Net income (loss) $ 20,320 $ (8,558 ) Adjustments to reconcile net income (loss) to net cash flows provided by operating activities: Depreciation and amortization, including debt issuance cost amortization 49,598 24,823 Equity income and minority interest in earnings - (26 ) Risk management portfolio valuation changes 20,582 (591 ) Loss on asset sales 468 2,340 Unit based compensation expenses 1,839 14,085 Cash flow changes in current assets and liabilities: Trade accounts receivable and accrued revenues (72,784 ) (17,653 ) Other current assets (2,914 ) 365 Trade accounts payable, accrued cost of gas and liquids, and accrued liabilities 53,088 18,350 Other current liabilities 15,314 (41 ) Other assets and liabilities 1,423 (498 ) Net cash flows provided by operating activities 86,934 32,596 INVESTING ACTIVITIES Capital expenditures (148,888 ) (65,911 ) Acquisitions (577,345 ) (35,228 ) Acquisition of investment in unconsolidated subsidiary, net of $100 cash - (5,000 ) Proceeds from asset sales 580 10,396 Net cash flows used in investing activities (725,653 ) (95,743 ) FINANCING ACTIVITIES Net borrowings under revolving credit facilities 681,000 114,230 Partner contributions 7,663 6,244 Partner distributions (52,317 ) (34,309 ) Proceeds from option exercises 2,700 - Debt issuance costs (3,313 ) - Net cash flows provided by financing activities 635,733 86,165 Net increase (decrease) in cash and cash equivalents (2,986 ) 23,018 Cash and cash equivalents at beginning of period 32,971 11,932 Cash and cash equivalents at end of period $ 29,985 $ 34,950 Supplemental cash flow information Interest paid, net of amounts capitalized $ 28,222 $ 29,996 Income taxes paid 564 - Non-cash capital expenditures in accounts payable 17,907 11,943 Non-cash capital expenditures for consolidation of investment in previously unconsolidated subsidiary - 5,650 Non-cash capital expenditure upon entering into a capital lease obligation - 3,000 Issuance of common units for an acquisition 219,590 19,724 See accompanying notes to condensed consolidated financial statements * Recast to reflect an acquisition accounted for in a manner similar to a pooling of interests. 4 Regency Energy Partners LP Condensed Consolidated Statements of Partners' Capital Unaudited (in thousands except unit data) Units Common Class D Class E Subordinated Common Unitholders Class D Unitholders Class E Unitholders Subordinated Unitholders General Partner Interest Accumulated Other Comprehensive Loss Total Balance - December 31, 2007 * 40,514,895 - 4,701,034 19,103,896 $ 490,351 $ - $ 92,962 $ 7,019 $ 11,286 $ (38,325 ) $ 563,293 Issuance of Class D common units - 7,276,506 - - - 219,590 - 219,590 Issuance of restricted common units and option exercises, net of forfeitures 554,019 - - - 2,700 - 2,700 Working capital adjustment on FrontStreet - (858 ) - - - (858 ) Conversion of Class E common units 4,701,034 (4,701,034 ) 92,104 - (92,104 ) - Unit based compensation expenses - 1,839 - 1,839 General partner contributions - 7,663 - 7,663 Partner distributions - (35,432 ) - - (15,665 ) (1,220 ) - (52,317 ) Net income - 10,896 3,425 - 4,930 1,069 - 20,320 Net hedging amounts reclassified to earnings - 25,602 25,602 Net change in fair value of cash flow hedges - (49,905 ) (49,905 ) Balance - June 30, 2008 45,769,948 7,276,506 - 19,103,896 $ 562,458 $ 223,015 $ - $ (3,716 ) $ 18,798 $ (62,628 ) $ 737,927 See accompanying notes to condensed consolidated financial statements *Recast to reflect an acquisition accounted for in a manner similar to a pooling of interests. 5 Regency Energy Partners LP Notes to Unaudited Condensed Consolidated Financial Statements 1.Organization and Summary of Significant Accounting Policies Organization and Basis of Presentation.The unaudited condensed consolidated financial statements presented herein contain the results of Regency Energy Partners LP, a Delaware limited partnership, and its wholly owned and consolidated subsidiaries.The Partnership and its subsidiaries are engaged in the business of gathering, processing, contract compression, marketing, and transporting natural gas and NGLs.The Partnership operates and manages its business as three reportable segments: a) gathering and processing, b) transportation, and c) contract compression. On January 7, 2008, the Partnership acquired all of the outstanding equity and minority interest (the “FrontStreet Acquisition”) of FrontStreetfrom ASC and EnergyOne.FrontStreet owns a gas gathering system located in Kansas and Oklahoma, which is operated by a third party. The total purchase price consisted of (a) 4,701,034 Class E common units of the Partnership issued to ASC in exchange for its 95 percent interest and (b) the payment of $11,752,000 in cash to EnergyOne in exchange for its five percent minority interest and the termination of a management services contract valued at $3,888,000.The Partnership financed the cash portion of the purchase price out of its revolving credit facility. In connection with the FrontStreet Acquisition, the Partnership amended its Agreement of Limited Partnership to create the Partnership’s Class E common units.The Class E common units have the same terms and conditions as the Partnership’s common units, except that the Class E common units were not entitled to participate in earnings or distributions of operating surplus by the Partnership.The Class E common units were issued in a private offering conducted in accordance with the exemption from the registration requirements of the Securities Act of 1933 as afforded by Section 4(2) thereof.The Class E common units converted into common units on a one-for-one basis on May 5, 2008. Because the acquisition of ASC’s 95 percent interest is a transaction between commonly controlled entities (i.e., the buyer and the seller were each affiliates of GECC), the Partnership accounted for this portion of the acquisition in a manner similar to the pooling of interest method.Under this method of accounting, the Partnership reflected historical balance sheet data for both the Partnership and FrontStreet instead of reflecting the fair market value of FrontStreet’s assets and liabilities.Further, certain transaction costs that would normally be capitalized were expensed.Common control between the Partnership and FrontStreet began on June 18, 2007.Accordingly, the statement of operations for periods ending June 30, 2007 has been recast to include the results of FrontStreet from June 18, 2007 through the end of the period. Conversely, the acquisition of the five percent minority interest is a transaction between independent parties, for which the Partnership applied the purchase method of accounting.The Partnership is in the process of obtaining third-party valuations of fixed and certain intangible assets; thus, the allocation of the purchase price is subject to refinement. The following table summarizes the book values of the assets acquired and liabilities assumed at the date of common control, following the as-if pooled method of accounting. At June 18, 2007 (in thousands) Current assets $ 8,840 Property, plant and equipment 91,556 Total assets acquired 100,396 Current liabilities (12,556 ) Net book value of assets acquired $ 87,840 The unaudited financial information as of, and for the three and six months ended, June 30, 2008 has been prepared on the same basis as the audited consolidated financial statements included in the Partnership’s Annual Report on Form 10-K as amended by Form 8-K filed on May 9, 2008 for the year ended December 31, 2007.In the opinion of the Partnership’s management, such financial information reflects all adjustments necessary for a fair presentation of the financial position and the results of operations for such interim periods in accordance with GAAP.All intercompany items and transactions have been eliminated in consolidation.Certain information and footnote disclosures normally included in annual consolidated financial statements prepared in accordance with GAAP have been omitted pursuant to the rules and regulations of the SEC. Use of Estimates.The unaudited condensed consolidated financial statements have been prepared in conformity with GAAP and, of necessity, include the use of estimates and assumptions by management. Actual results could differ from these estimates. Intangible Assets.Intangible assets, net consist of the following. Permits and Licenses Customer Contracts Trade Names Total (in thousands) Balance at December 31,2007 $ 9,368 $ 68,436 $ - $ 77,804 Additions - 102,480 35,100 137,580 Disposals - Amortization (393 ) (4,811 ) (1,082 ) (6,286 ) Balance at June 30, 2008 $ 8,975 $ 166,105 $ 34,018 $ 209,098 6 The weighted average amortization period for permits and licenses, customer contracts, and trade names are 15, 16, and 15 years, respectively.The expected amortization of the intangible assets for each of the five succeeding years is as follows. Year ending December 31, Total (in thousands) 2008 (remaining) $ 6,911 2009 12,358 2010 12,264 2011 10,950 2012 10,713 Recently Issued Accounting Standards.In January 2007, the FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities, Including an Amendment of FASB Statement No. 115” (“SFAS No. 159”), which permits entities to measure many financial instruments and certain other assets and liabilities at fair value on an instrument-by-instrument basis.The adoption of SFAS No. 159 in2008 had no impact on the Partnership’s financial position, results of operations or cash flows, as the Partnership has elected to continue valuing its outstanding senior notes at historical cost. In December 2007, the FASB issued SFAS No. 141(R) “Business Combinations” (“SFAS No. 141(R)”), which significantly changes the accounting for business acquisitions both during the period of the acquisition and in subsequent periods.SFAS No. 141(R) is effective for fiscal years beginning after December 15, 2008.Generally, the effects of SFAS No. 141(R) will depend on future acquisitions. In December 2007, the FASB issued SFAS No. 160, “Noncontrolling Interests in
